Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 11 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,640,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 29, the prior art fails to teach, disclose or make obvious a tensioning system for an endless track system that comprises: a piston being movable between an extended position and a retracted position in a plurality of intermediate positions by changing a volume of a liquid, and a gas in a reservoir being under pressure and applying hydrostatic pressure to the liquid tending towards an increase in the volume of liquid within the chamber of a cylinder, biasing the piston towards the extended position, biasing an idler wheel assembly against an endless track in combination with the other limitations of the claim.
Regarding independent claim 34, the prior art fails to teach, disclose or make obvious a method for controlling a tension in an endless track with a dynamic tension comprising a fluid-based suspension element, the fluid-based suspension element comprising: a switch operatively connected to a solenoid valve, the switch being configured for moving the solenoid valve between an open position, a plurality of intermediate positions and a closed position when an 
Regarding independent claim 36, the prior art fails to teach, disclose or make obvious a method for controlling a tension in an endless track with a dynamic tensioner including a fluid-based suspension element, wherein the method comprises: determining the acceleration of the track system; when the acceleration of the track system reaches the predetermined value: providing the signal to the solenoid valve of the dynamic tensioner via the controller for moving the solenoid valve in the closed position for substantially maintaining a length of the dynamic tensioner; when the acceleration of the track system is below the predetermined value: providing the signal to the solenoid valve of the dynamic tensioner via the controller for moving the solenoid valve in the open position or in one of the plurality of intermediate positions for allowing variation of the length of the dynamic tensioner in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617